Fourth Court of Appeals
                                   San Antonio, Texas

                                          August 4, 2022

                                       No. 04-22-00428-CR

                                     Brent Eugene BAILEY,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CR7724
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER

        On June 8, 2022, appellant Brent Eugene Bailey was convicted of the offense of online
solicitation of a minor and sentenced pursuant to a plea agreement. See TEX. PENAL CODE ANN.
§ 33.021(c). On July17, 2022, appellant filed a notice of appeal. The trial court’s certification in
this appeal states that this criminal case, “is a plea-bargain case, and the defendant has NO right
of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must
be dismissed if a certification that shows the defendant has a right of appeal has not been made
part of the record under these rules.” TEX. R. APP. P. 25.2(d). It is therefore ORDERED that this
appeal will be dismissed pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure
unless appellant causes an amended trial court certification to be filed within thirty days from the
date of this order, showing appellant has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1;
see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State,110 S.W.3d
174 (Tex. App.—San Antonio 2003, no pet.). All other appellate deadlines are SUSPENDED
pending our resolution of the certification issue.



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court